DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed June 10th, 2022, with respect to the specification objection has been considered and is persuasive. The objection to specification has been withdrawn.
Applicant’s arguments filed, see page 5, filed June 10th, 2022, with respect to the drawing objections have been considered and are persuasive. The drawing objections have been withdrawn.
Applicant’s arguments filed, see page 5, filed June 10th, 2022, with respect to the 35 U.S.C. §112 rejections have been considered and are persuasive. The 35 U.S.C. §112 rejections have been withdrawn.
Applicant’s arguments, see pages 6-8, filed June 10th, 2022, with respect to the claim rejections under 35 U.S.C. §102 and 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on June 10th, 2022. Claims 2-7 have been cancelled, claims 8-15 have been withdrawn, and claims 1 and 16-22 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
Examiner notes that due to the prevalence of the new matter within the amended specification filed on 01/27/2021, the amended specification has not been entered. The current examination will reference the specification filed on 11/09/2020.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, lines 13-14, “a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners.”
Claim 16, lines 1-2 , “wherein said outer surface material, said mesh material and said liner material are in the form of the pattern design.”
Claim 18, lines 1-2, “further comprising spike elements attached to said outer surfaces of said handbag sides, said spike elements protruding.” Examiner notes that although paragraph [0024] discloses “spikes on tapes”, the specification remains silent with regards to protruding spikes.
Claim 19, lines 1-3, “wherein said plurality of cassette tapes are arranged in a series of horizontal rows and vertical rows to form a cover for the front side of said handbag.”
Claim 21, lines 1-2, “further comprising spike elements attached to said outer surfaces of said handbag sides, said spike elements protruding.” Examiner notes that although paragraph [0024] discloses “spikes on tapes”, the specification remains silent with regards to protruding spikes.
Claim 22, line 11, “screw tape fasteners.” Examiner notes that it is unclear what comprises a screw tape fastener.
Claim 22, lines 13-15, “a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners.”

No new matter should be entered.


Drawings
Examiner notes that due to the prevalence of the new matter within the amended drawings filed on 01/27/2021, the amended drawings have not been entered. The current examination will reference the drawings filed on 07/31/2020.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims. 
Claim 1, line 5, “each side forming a part of a pattern design for the handbag.” Examiner notes that the drawings appear to depict cassette tapes attached to the outer surface of the handbag.
Claim 1, line 6, “an outer surface material sown to a mesh type material such that said mesh material is on an inner surface of the front, back, left, and right sides.”  Examiner notes that Figs. 2 and 4 appear to depict only one layer of material.
Claim 1, lines 11-12, “tape fasteners extend through the inner surface of said front side of said handbag body to secure said cassette tapes to said front side of said handbag body.”
Claim 1, lines 13-14, “a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners and said attached handbag handles.” Examiner notes that Figs. 2 and 4 appear to depict only one layer of material.
Claim 16, lines 1-2 , “wherein said outer surface material, said mesh material and said liner material are in the form of the pattern design.” Examiner notes that there is no distinction between the surface material, liner material, and mesh material in the drawings.
Claim 17, lines 1-2, “wherein said tape fasteners further comprise screw elements.”
Claim 18, lines 1-2, “further comprising spike elements attached to said outer surfaces of said handbag sides, said spike elements protruding.”
Claim 20, lines 1-2, “a liner material attached to said inner surface of said back side of said handbag body for covering said attached handbag handles.” Examiner notes that there is no distinction within the drawings depicting a liner material.
Claim 21, lines 1-2, “further comprising spike elements attached to said outer surfaces of said handbag sides, said spike elements protruding.”
Claim 22, lines 5-6, “each side forming a part of a pattern design for the handbag.” Examiner notes that the drawings appear to depict cassette tapes attached to the outer surface of the handbag.
Claim 22, line 6, “a leather outer surface material sown to a mesh type material such that said mesh material is on an inner surface of the front, back, left, and right sides.” Examiner notes that Figs. 2 and 4 appear to depict only one layer of material.
Claim 22, lines 11-12, “screw tape fasteners extend through the inner surface of said front side of said handbag body to secure said cassette tapes to said front side of said handbag body.”
Claim 22, lines 13-15, “a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners and said attached handbag handles.” Examiner notes that Figs. 2 and 4 appear to depict only one layer of material.

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16-22 are objected to because of the following informalities:  
Claim 1, line 6, “material sown”, should read, “material sewn.” Claims 16-21 are also objected to by virtue of dependence on claim 1.
Claim 1, line 7, “front, back left and right sides;”, should read, “front, back, left and right sides.” Claims 16-21 are also objected to by virtue of dependence on claim 1.
Claim 1, line 9, “a plurality of cassette tapes attach”, should read, “a plurality of cassette tapes attached.” Claims 16-21 are also objected to by virtue of dependence on claim 1.
Claim 1, line 10, “cassette tapes are displayed on the front said of said handbag”, should read, “cassette tapes are displayed on the front side of said handbag.” Claims 16-21 are also objected to by virtue of dependence on claim 1.
Claim 22, line 6, “material sown”, should read, “material sewn.” 
Claim 22, line 7, “front, back left and right sides;”, should read, “front, back, left and right sides.” 
Claim 22, line 9, “a plurality of cassette tapes attach”, should read, “a plurality of cassette tapes attached.” 
Claim 22, line 10, “cassette tapes are displayed on the front said of said handbag”, should read, “cassette tapes are displayed on the front side of said handbag.”


 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 18, and 21-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 claims the limitation “spike elements protruding”, it is unclear to the examiner if the spike elements are merely protruding as spike elements, or if they are protruding from the surface structure of the bag. For examination purposes “spike elements protruding”, will be interpreted as the spikes elements protruding from the bag.
Claim 21 claims the limitation “spike elements protruding”, it is unclear to the examiner if the spike elements are merely protruding as spike elements, or if they are protruding from the surface structure of the bag. For examination purposes “spike elements protruding”, will be interpreted as the spikes elements protruding from the bag.
Claim 22 recites the limitation "screw tape fastener" in 11.  In view of the disclosure, it is unclear to the examiner what comprises a screw tape fastener. For examination purposes the “screw tape fastener” will be interpreted as a screw fastener for attaching the cassette tapes.
Claim 22 recites the limitation "tape fastener" in 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if the “tape fastener” is a separate component from a “screw tape fastener” as claimed in line 11. For examination purposes the “tape fastener” will be interpreted as a fastener for attaching the cassette tapes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, and 16-22, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over WarpedDNA (https://www.etsy.com/listing/65857755/retro-cassette-tape-purse?show_sold_out_detail=1&ref=nla_listing_details), in view of Pearson (US 20060237106 A1), and further in view of Wilcock (WO 2018220493 A1).

	Regarding Claim 1, A handbag, with the outward appearance decorated with authentic tapes comprising:
A handbag body (1 in Modified Figure 1 below) comprising a front side (2 in Modified Figure 1 below), back side (3 in Modified Figure 1 below), left side (4 in Modified Figure 1 below), right side (5 in Modified Figure 1 below) and a bottom side (6 in Modified Figure 1 below), each side having edges and said sides are joined at said edges of each side to form a main handbag compartment (as seen in Modified Figure 2 below), each side (2-6 in Modified Figure 1 below) forming part of a pattern design for the handbag (1 in Modified Figure 1 below). (Wherein each side presents a cassette tape design.)
Handbag handles (8 in Modified Figure 2 below) attached to said inner side (7 in Modified Figure 1 below) of said front (2 in Modified Figure 1 below) and back sides (3 in Modified Figure 1 below) of said handbag (1 in Modified Figure 1 below).
A plurality of cassette tapes attached (7 in Modified Figure 1 below) to an outer surface of said front (8 in Modified Figure 1 below) side of said handbag body (1 in Modified Figure 1 below) such that said plurality of cassette tapes (10 in Modified Figure 2 below) are displayed on the front side (2 in Modified Figure 1 below) of said handbag (1 in Modified Figure 1 below).
Tape fasteners (7 in Modified Figure 1 below) extending through the inner surface (8 in Modified Figure 1 below) of said front side (2 in Modified Figure 1 below) of said handbag body (1 in Modified Figure 1 below) to secure said cassette tapes (10 in Modified Figure 2 below) to said front side (8 in Modified Figure 1 below) of said handbag body;

	Warped DNA does not teach each side further comprising an outer surface material sewn to a mesh type material such that said mesh material is on an inner surface of the front, back, left and right sides; or a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners and said attached handbag handles.

	Regarding the outer surface, mesh, and inner lining, Pearson further teaches each side of a bag (10) further comprising an outer surface (20) material sewn (wherein Pearson teaches sewing materials together in paragraph [0060]) to a mesh type material (21) such that said mesh material (21) is on an inner surface of the front, back, left and right sides (as seen in Figure 5) and a liner material (22) attached to said inner surface of said front side  (as seen in Figure 5) of said handbag body (10). (Fig. 5, [0035] – [0036], [0060])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, and provide for an outer surface, a mesh surface, and an interior lining as taught by Pearson. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an outer surface, a mesh surface, and an interior lining in order to improve the structural integrity of the bag supporting cassette tapes.

	With regards to using a liner material to conceal hardware such as screws and handle attachments points. Wilcock further teaches a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners and said attached handbag handles. (Wherein Wilcock teaches “the container veils the recessed screws behind a lining.”) (Fig. 11; [0050])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, modified above, and provide for fasteners being concealed by a lining material as taught by Wilcock. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a lining attached between the interior compartment and the fasteners in order to conceal the fasteners and preserve the design aesthetic of the bag.


    PNG
    media_image1.png
    519
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    29
    161
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    24
    26
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    27
    24
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    508
    557
    media_image5.png
    Greyscale

	Regarding Claim 16, WarpedDNA, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein said outer surface material, said mesh material and said liner material are in the form of the pattern design.
	Pearson further teaches wherein an outer surface material (20), mesh material (21), and liner material (22) are in the form of a pattern design (wherein Pearson teaches “The game ball purse of the present invention also includes a Supporting member located within the interior of the housing for helping to retain the original shape of the game ball purse.”) (Fig. 5; [0035] – [0036])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, modified above, and provide for an outer surface, a mesh surface, and an interior lining forming a pattern design as taught by Pearson. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an outer surface, a mesh surface, and an interior lining forming a pattern design in order to preserve the desired aesthetic of the cassette tape pattern bag.

	Regarding Claim 17, WarpedDNA further teaches wherein said tape fasteners (7 in Modified Figure 1 above) further comprise screw elements. (Wherein the fasteners can be seen as threaded rod)

	Regarding Claim 18, WarpedDNA, modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising spike elements attached to said outer surfaces of said handbag sides, said spike elements protruding.
	Pearson further teaches spike elements (27) protruding from outer surfaces of the handbag (10). (Fig. 6, [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, modified above, and provide for protruding spike elements as taught by Pearson. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for protruding spike elements as they could improve the desired aesthetic of the bag, and provide the user with additional security in order to deter theft.

	Regarding Claim 19, WarpedDNA further teaches wherein said plurality of cassette tapes (10 in Modified Figure 3 below)are arranged in a series of horizontal rows (H in Modified Figure 3 below) and vertical rows (V in Modified Figure 3 below)  to form a cover for the front side (2 in Modified Figure 3 below) of said handbag (1 in Modified Figure 3 below)






    PNG
    media_image6.png
    576
    547
    media_image6.png
    Greyscale






    PNG
    media_image7.png
    29
    22
    media_image7.png
    Greyscale

[AltContent: connector][AltContent: arrow]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    27
    26
    media_image8.png
    Greyscale


    PNG
    media_image3.png
    24
    26
    media_image3.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector]

    PNG
    media_image9.png
    25
    29
    media_image9.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]



    PNG
    media_image10.png
    30
    156
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    25
    24
    media_image11.png
    Greyscale
 


	Regarding Claim 20, WarpedDNA, modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a liner material attached to said inner surface of said back side of said handbag body for covering said attached handbag handles.
	Wherein WarpedDNA teaches handbag handles (9 in Modified Figure 2 above).	Wilcock further teaches a liner material attached to said inner surface of said back side of a handbag body for covering hardware. (Wherein Wilcock teaches “the container veils the recessed screws behind a lining.”) (Fig. 11; [0050])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, modified above, and provide for handbag handles being concealed by a lining material as taught by Wilcock. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a lining attached between the interior compartment and the fasteners in order to conceal the fasteners and preserve the design aesthetic of the bag.

	Regarding Claim 21, WarpedDNA, modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising spike elements attached to said outer surfaces of said handbag sides, said spike elements protruding.
	Pearson further teaches spike elements (27) protruding from outer surfaces of the handbag (10). (Fig. 6, [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, modified above, and provide for protruding spike elements as taught by Pearson. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for protruding spike elements as they could improve the desired aesthetic of the bag, and provide the user with additional security in order to deter theft.


	Regarding Claim 22, A handbag having a main compartment, with the outward appearance decorated with authentic tapes comprising:
A handbag body (1 in Modified Figure 1 above) comprising a front side (2 in Modified Figure 1 above), back side (3 in Modified Figure 1 above), left side (4 in Modified Figure 1 above), right side (5 in Modified Figure 1 above) and a bottom side (6 in Modified Figure 1 above), each side having edges and said sides are joined at said edges of each side to form a main handbag compartment (as seen in Modified Figure 2 above), each side (2-6 in Modified Figure 1 above) forming part of a pattern design for the handbag (1 in Modified Figure 1 above). (Wherein each side presents a cassette tape design.)
Handbag handles (8 in Modified Figure 2 above) attached to said inner side (7 in Modified Figure 1 above) of said front (2 in Modified Figure 1 above) and back sides (3 in Modified Figure 1 above) of said handbag (1 in Modified Figure 1 above).
A plurality of cassette tapes attached (7 in Modified Figure 1 above) to an outer surface of said front (8 in Modified Figure 1 above) side of said handbag body (1 in Modified Figure 1 above) such that said plurality of cassette tapes (10 in Modified Figure 2 above) are displayed on the front side (2 in Modified Figure 1 above) of said handbag (1 in Modified Figure 1 above).
Screw tape fasteners (7 in Modified Figure 1 above) extending through the inner surface (8 in Modified Figure 1 above) of said front side (2 in Modified Figure 1 above) of said handbag body (1 in Modified Figure 1 above) to secure said cassette tapes (10 in Modified Figure 2 above) to said front side (8 in Modified Figure 1 above) of said handbag body;

	Warped DNA does not teach each side further comprising an outer surface material sewn to a mesh type material such that said mesh material is on an inner surface of the front, back, left and right sides; or a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners and said attached handbag handles.

	Regarding the outer surface, mesh, and inner lining, Pearson further teaches each side of a bag (10) further comprising an outer surface (20) material sewn (wherein Pearson teaches sewing materials together in paragraph [0060]) to a mesh type material (21) such that said mesh material (21) is on an inner surface of the front, back, left and right sides (as seen in Figure 5) and a liner material (22) attached to said inner surface of said front side  (as seen in Figure 5) of said handbag body (10). (Fig. 5, [0035] – [0036], [0060])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, and provide for an outer surface, a mesh surface, and an interior lining as taught by Pearson. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for an outer surface, a mesh surface, and an interior lining in order to improve the structural integrity of the bag supporting cassette tapes.

	With regards to using a liner material to conceal hardware such as screws and handle attachments points. Wilcock further teaches a liner material attached to said inner surface of said front side of said handbag body for covering said tape fasteners and said attached handbag handles. (Wherein Wilcock teaches “the container veils the recessed screws behind a lining.”) (Fig. 11; [0050])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the cassette tape pattern bag as taught by WarpedDNA, modified above, and provide for fasteners being concealed by a lining material as taught by Wilcock. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a lining attached between the interior compartment and the fasteners in order to conceal the fasteners and preserve the design aesthetic of the bag.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Scarleton (https://www.amazon.com/Scarleton-Studded-Skull-Shoulder-H141701/dp/B00HI3ONEG), teaches a studded bag with protruding spikes.
Whiting et al. (US 8028730 B2), teaches a purse with interchangeable decorative liners, and anticipates using screws to install features to a handbag.
Hubbell (US 20130037185 A1), teaches handbag assemblages.
Egli (US 20140021091 A1), teaches a storage system that may use screws for mounting.
Carey et al. (US 5533558 A), teaches an interchangeable decorative handbag.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733